Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on June 23, 2022 was received. Claim 1 was amended. Claims 8-9, 19-20 and 39-47 were canceled. Claims 48-49 were added. Claims 6, 13-14 and 22-38 were withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued January 24, 2022. 

Claim Objections
Claims 1 and 49 are objected to because of the following informalities:  abbreviation PET should be corrected to polyethylene terephthalate for the sake of clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 48 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 48, while the specification provides support for the substrate as organic substrate, it does not provide support for the specific silicone material (polysiloxane). It appears the material might be intended to be silicon. For purpose of examination, both silicone is considered to read on the claim. However, applicant should clarify what is intended, without adding new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 10, 15, 17-18, 21, 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if “a vacuum chamber” in line 5 and 13 are the same or different vacuum chamber. For purpose of examination, they can be considered as the same or different. However, applicant should clarify what is intended, without adding new matter. 
Regarding claim 2, claim 1 has specified the substrate material as PET, thus it is unclear if the other substrate material in claim 2 are part of the limitation or not. 
Regarding claim 3, claim 1 has specified the substrate material as PET, thus it is unclear if the other substrate material in claim 3 are part of the limitation or not.
Regarding claim 4, claim 1 has specified the plasma gas is argon, thus it is unclear if the other inert gas in claim 4 are part of the limitation or not.
Regarding claim 5, claim 1 has specified the plasma gas is argon, thus it is unclear if nitrogen is part of the limitation or not.
Regarding claim 10, claim 1 has specified the gas flow rate as 3sccm, thus it is unclear if rest of the flow range in claim 10 is part of the limitation or not. 
Claim 15 recites the limitation "the pre-treated surface" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the pre-treated surface" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, it is uncleared if the “treating the surface” in the instant claim is intended to be the treating with oxygen plasma in claim 1. It appears the are intended to be the same step, but the limitations in claim 18 is not consistent with claim 1, for example, it is unclear if “a plasma chamber” is the same as “a vacuum chamber” in the oxygen plasma step in claim 1, or any of the parameters in claim 1 is considered as the second set of exposure parameters in claim 18. In addition, the specification does not provide support for two plasma pre-treatments. For purpose of examination, claim 18 can be considered as the same or an addition plasma treatment to claim 1 oxygen plasma treatment. However, applicant should clarify what is intended, without adding new matter. 
Regarding claim 21, claim 1 has specified the metal salt as AgNO3, thus, it is unclear if rest of the metal ion source is part of the limitation or not. 
Regarding claim 48, it is unclear if “a vacuum chamber” in line 4 and 16 are the same or different vacuum chamber. For purpose of examination, they can be considered as the same or different. However, applicant should clarify what is intended, without adding new matter. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5,10 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 2, claim 1 has specified the substrate material as PET, thus, the organic substrate does not further limit the claim.
Regarding claim 3, claim 1 has specified the substrate material as PET, thus, repeating the choice of PET does not further limit the claim. 
Regarding claim 4, claim 1 has specified the plasma gas is argon, thus inert gas does not further limit the claim. 
Regarding claim 5, claim 1 has specified the plasma gas is argon, thus the choice of argon gas does not further limit the claim.
Regarding claim 10, claim 1 has specified the gas flow rate as 3sccm, thus broad range of the flow rate including 3sccm does not further limit the claim. 
Regarding claim 21, claim 1 has specified the metal salt as AgNO3, thus, the broader choices in claim 21 does not further limit the claim. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 10-12, 15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Kondo (US20100178432) in view of Kishimoto (US20100282168), Hori (WO2013129118A1 using copending US Application Publication US20150056381 as English translation), Zhang (US6479595), Kim (US20130106942), Takeuchi (US6936310) and Antonelli (US5312529).479595 6479595
Regarding claim 1, Kondo teaches a method of forming a pattern film on a substrate using low temperature plasma treatment (abstract, paragraph 0016), wherein the pattern film is metal, such as silver Ag, copper Cu and aluminum Al etc, wherein the substrate is polyethylene terephthalate (PET) (see paragraphs 0062-0080 and 0112) (a method for forming a patterned metal film on a substrate). Kondo teaches to form a thin film in the form of a predetermined geometric pattern employing a solution (ink composition) containing an inorganic compound containing a metal ion (metal cations) of silver nitrate (AgNO3) on a substrate, wherein the solvent is water (paragraphs 0016, 0081-0087) (applying an ink composition on a surface of the substrate, wherein the ink composition is a solution that includes at least metal cations of AgNO3, and in water; wherein the ink composition is applied at a predefined pattern). Kondo teaches to treat the pattern thin film via near atmospheric pressure plasma treatment to prepare a pattern film, wherein near atmospheric pressure plasma treatment is a low temperature treatment with a thin film formation temperature of 200ºC or less (paragraphs 0016, 0027 and 0060). “Low” temperature (energy) plasma is considered to read on “low energy plasma”, thus, Kondo’s atmospheric pressure plasma treatment reads on the claimed low-energy plasma. (Exposing at least the applied ink composition on the substrate to a low-energy plasma). Kondo teaches the plasma has a radio frequency of 100-150MHz (paragraph 0126), which also reads on the “low-energy plasma” as applicant’s low energy plasma includes a radio frequency plasma.  Kondo teaches the pressure of the atmospheric plasma is near atmospheric pressure of 20 to 110Kpa (paragraphs 0118 and 0120), which is considered as low pressure (wherein the low energy plasma is a low pressure plasma operated according to a first set of exposure parameters. 375Torr lies inside the Kondo’s range of 20 to 110Kpa. Kondo teaches the discharge gas for the plasma is nitrogen or argon (paragraph 0122). Kondo teaches the thickness of the metal layer is 18micrometer or less, which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Kondo does not teach the substrate has any deformation and it would be obvious one of ordinary skill in the art to choose the operating parameters to avoid the deformation of the substrate. 
Since Konda teaches the plasma can be operated by at below the atmospheric pressure of 20 to 110Kpa (paragraphs 0118 and 0120), it would be obvious that such plasma treatment would have to be performed under a vacuum chamber to maintain such below atmospheric pressure (substrate is placed in a vacuum chamber). 
Nevertheless, Kishimoto teaches a method of plasma processing onto a surface of a plate like object by utilizing a vacuum chamber (paragraph 0001). Kishimoto teaches the plasma process of the substrate is being conducted in a vacuum chamber to maintain the plasma processing pressure of lower than the atmospheric pressure (paragraph 0025) (substrate is placed in a vacuum chamber).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct the plasma treatment process in the vacuum chamber when the treatment pressure is lower than atmospheric pressure (Kondo teaches the plasma treatment pressure includes below atmospheric pressure) as suggested by Kishimoto in the method of forming a patterned metal film on a substrate as disclosed by Kondo because Kishimoto teaches the vacuum chamber can maintain the plasma processing pressure at lower than the atmospheric pressure (paragraph 0025).  
Kondo in view of Kishimoto does not explicitly teaches the concentration of the silver nitrate (metal cation). However, Hori teaches a method of forming a patterned conductive metal film on a substrate (abstract, 0063, 0065). Kondo and Hori are analogues because they both teaches to form a patterned conductive film by applying a metal salt solution and plasma treating the solution to form a conductive film (abstract paragraph 0016 or Kondo; paragraphs 0060-0065 of Hori). Hori teaches the metallic compounds, such as metal salts (metal cation, silver nitrate) (paragraph 0060) are in the range of 5 percent by mass to 80 percent by mass (paragraph 0061) (includes 40wt%) in the precursor containing film (the ink composition formed on the surface of the substrate) to form a resulting conductive film which is low in specific resistance (paragraph 0061). In other words, the claimed range of 40wt% of the metal salt lies inside ranges disclosed by the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Furthermore, there is no evidence of criticality or unexpected result from using the claimed 40wt% of the silver nitrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the silver nitrate in the amount of 5 to 80 percent by mass (includes 40 wt% as claimed) as suggested by Hori in the method of forming a patterned metal film on a substrate as disclosed by Kondo in view of Byun and Weber because Hori teaches such concentration of metallic compounds in the ink composition provides resulting conductive film with low specific resistance (paragraph 0061). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to us the silver nitrate in the concentration of 40wt% in the ink composition, since this would amount to merely an obvious selection of a particular concentration within the broad range of concentration shown by Hori. 
Kondo in view of Kishimoto and Hori does not explicitly teach the substrate is pretreated by oxygen plasma. However, Zhang teaches a method of treating the hydrophobic polymer with plasma to create a hydrophilic surface for better dyeability (coating), wherein the plasma gas is oxygen (abstract, column 3 lines 25-60). Zhang teaches the pressure is 50Torr or above (abstract, column 3 lines 25-60), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Zhang teaches the treatment is performed in a vacuum chamber (figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pretreat the PET substrate with oxygen plasma before the coating as suggested by Zhang, in the method of Kondo in view of Kishimoto and Hori because Zhang teaches such pretreatment render the surface hydrophilic, which improves dyeability (coating capability) (abstract, column 3 lines 25-60)
Kondo in view of Kishimoto, Hori and Zhang does not explicitly teach to apply a mask to the substrate before the pretreatment. However, Kim teaches a method of forming patterns on a substrate using inkjet printing (paragraph 0009). Kim and Kondo are analogous because they both teaches to form conductive circuit wiring pattern on a substrate using liquid ink by inkjet printing (paragraphs 0007 and 0009 of Kim; paragraphs 0002, 0087, 0095 by Kondo). Kim teaches mask is used to form the opening defining a portion where the conductive patterns are to be formed before the surface modification (plasma pretreatment is surface modification) and use the same mask for the ink application, which prevents the ink from spreading in a direction of width during inkjet printing of the ink (paragraphs 0009, 0050) (applying a mask having a void area on the pre-treated surface of the substrate, and applying the ink composition in the void area of the mask, wherein the void area is patterned according to the predefined pattern). Kim further teaches the mask is made of photoresist, which is conventionally a polymer material (polymer mask) (paragraph 0044). In regards to the dimension of the void area, it would have been obvious to one of ordinary skill in the art to choose the desired void area in according to the desired patterned metal film shape. It is well settled that the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a mask having void area on the surface of the substrate before the pretreatment and during the application of the ink to apply the ink composition by inkjet printing in the void area of the mask, wherein the void area is patterned according to the predefined pattern as suggested by Kim in the method of forming a patterned metal film on a substrate as disclosed by Kondo in view of Byun and Weber because Kim teaches such mask can prevents spreading of the ink in the width direction, thus occurrences of an electric short circuit between the neighboring conductive patterns can be reduced; and because the thickness of the conductive patterns are defined by a thickness of the mask, the conductive patterns of desired thicknesses maybe easily formed (paragraph 0050). 
Kondo in view of Kishimoto, Hori, Zhang and Kim does not explicitly teaches the RF frequency of both plasma treatment, 13 Mhz. However, Takeuchi teaches a plasma processing method (abstract). Takeuchi teaches the since a high processing rate can be obtained in consideration of suppression on damage to a substrate due to collision of 
charged particles, prevention of unnecessary discharge, and scale of equipment, it is preferable that a frequency f(Hz) of high frequency power supplied to the electrode is 10 MHz or more, and 500 MHz or less, and a pressure P of the plasma processing gas is 100 Torr or more, and 500 Torr or less (column 5 lines 25-40), wherein the frequency overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use frequency range as disclosed by Takeuchi in the method of Kondo in view of Kishimoto, Hori, Zhang and Kim because Takeuchi teaches such frequency range along with the pressure range (overlaps with Kondo) can ensure high processing rate in consideration of suppression on damage to a substrate due to collision of charged particles, prevention of unnecessary discharge, and scale of equipment. 
Kondo in view of Kishimoto, Hori, Zhang, Kim and Takeuchi does not explicitly teaches the power and the gas flow rate of the plasma treatments. However, Antonelli teaches a method of treating a surface with low temperature plasma. Kondo and Antonelli are analogues because they both teach low temperature plasma (abstract of Antonelli; paragraphs 0026 of Kondo). Antonelli teaches the power level to initiate the plasma varies depending on flow rate during low temperature plasma process (column 5 lines 25-46, column 6 lines 1-20). Kondo further teaches the power level applied to the electrode (to initiate the plasma) governs the uniformity and density of plasma, as well as the film forming rate and film quality (paragraphs 0161- 0162). Therefore, it would have been within the skill of the ordinary artisan before the effective filing date of the claimed invention to adjust and optimize both the flow rate of the gas and power level in the plasma process during the formation of the patterned metal film to yield the desired uniformity and density of plasma, as well as the film forming rate and film quality. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 2, Kondo teaches the substrate is glass, organic resins or metal (inorganic) (paragraphs 0110-0114).
Regarding claim 3, Kondo teaches the substrate is polyethylene terephthalate (PET), polyimide, polyethylene naphthalate (paragraph 0112).  
Regarding claim 4, Kondo teaches the discharge gas for the plasma is nitrogen or rare gas (inert gas) (paragraph 0122) (inert gas plasma).
Regarding claim 5, Kondo teaches the discharge gas for the plasma is nitrogen or argon (paragraph 0122) (argon plasma or nitrogen plasma).
Regarding claim 7, Kondo and Takeuchi teaches the plasma has a radio frequency (the first set of exposure parameters includes at least radio frequency). 
Regarding claim 10, Antonelli teaches the power level to initiate the plasma varies depending on flow rate during low temperature plasma process (column 5 lines 25-46, column 6 lines 1-20). Kondo further teaches the power level applied to the electrode (to initiate the plasma) governs the uniformity and density of plasma, as well as the film forming rate and film quality (paragraphs 0161- 0162). Therefore, it would have been within the skill of the ordinary artisan before the effective filing date of the claimed invention to adjust and optimize both the flow rate of the gas and power level in the plasma process during the formation of the patterned metal film to yield the desired uniformity and density of plasma, as well as the film forming rate and film quality. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 11, Kondo teaches the plasma exposure time as 10 seconds (the exposure time is between 1 second and 5 minutes) (paragraphs 0174, 0178, 0183). 
Regarding claim 12, Kondo teaches the ink composition is performed by spraying and inkjet printing (paragraph 0087).
Regarding claim 15, Kim teaches the mask is used to form the opening defining a portion where the conductive patterns are to be formed, which prevents the ink from spreading in a direction of width during inkjet printing of the ink (paragraphs 0009, 0050) (applying a mask having a void area on the pre-treated surface of the substrate, and applying the ink composition in the void area of the mask, wherein the void area is patterned according to the predefined pattern). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a mask having void area on the pre-treated surface of the substrate, applying the ink composition by inkjet printing in the void area of the mask, wherein the void area is patterned according to the predefined pattern as suggested by Kim in the method of forming a patterned metal film on a substrate as disclosed by Kondo in view of Byun and Weber because Kim teaches such mask can prevents spreading of the ink in the width direction, thus occurrences of an electric short circuit between the neighboring conductive patterns can be reduced; and because the thickness of the conductive patterns are defined by a thickness of the mask, the conductive patterns of desired thicknesses maybe easily formed (paragraph 0050).
Regarding claim 17, Zhang teaches to pretreat the surface.  
Regarding claim 21, Kondo teaches the metal cation source are metal salt includes sulfate (reads on M(SO4)n), nitrate (reads on M(NO3)n) or silver chloride, copper chloride or nickel chloride (read on MCln) (paragraphs 0084-0085).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over 1-5, 7, 10-12, 15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Kondo (US20100178432) in view of Kishimoto (US20100282168), Hori (WO2013129118A1 using copending US Application Publication US20150056381 as English translation), Zhang (US6479595), Kim (US20130106942), Takeuchi (US6936310) and Antonelli (US5312529) above, and further in view of over Shanker (US20140166616).
Regarding claim 16, Kondo in view of Kishmoto, Hori, Zhang, Kim, Takeuchi and Antonelli teaches all limitations of this claim, except repeating the exposure of the substrate to the plasma for predefined number of cycles, wherein at least one exposure parameter of the first set of exposure parameters is set differently at each cycle. However, Shanker teaches a method of using a remote plasma source to performed surface treatment on the substrate (paragraph 0005). Shanker and Kondo are analogues because they both teaches to plasma treat a surface of the substrate (Shanker paragraph 0005; Kondo paragraph 0016). Shanker teaches to repeat exposing regions of the substrate (repeat the exposure of the substrate) to a plasma under different process parameters (exposure parameters of the first set of exposure parameters) for desired number of regions (predefined number) (paragraph 0056), since different process parameters for each cycle is applied for different regions, thus, predefined number of cycles is considered to be repeated for predefined number of regions (repeat the exposure of the substrate to the low energy plasma for predefined number of cycles, wherein at least one exposure parameter of the first set of exposure parameters is set differently at each cycle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the exposure of the substrate to the plasma for predefined number of cycles, wherein at least one exposure parameter of the first set of exposure parameters is set differently at each cycle as suggested by Shanker in the method of forming a patterned metal film as disclosed by Kondo in view of Kishmoto, Hori, Zhang, Kim, Takeuchi and Antonelli because Shanker teaches after a desired number of regions of the substrate have been exposed to plasma under different processing parameters, the substrate is analyzed to evaluation the effect of the different process parameters on the substrate (paragraph 0056), thus, optimal plasma process parameters would be able to identify for future process. 
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over 1-5, 7, 10-12, 15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Kondo (US20100178432) in view of Kishimoto (US20100282168), Hori (WO2013129118A1 using copending US Application Publication US20150056381 as English translation), Zhang (US6479595), Kim (US20130106942), Takeuchi (US6936310) and Antonelli (US5312529) above, and further in view of over Sharma (US20070184208). 
Regarding claims 18, Kondo in view of Kishmoto, Hori, Zhang, Kim, Takeuchi and Antonelli teaches all limitation of this claim, except the pretreatment steps. However, Sharma teaches a method for depositing metal onto substrate surfaces using plasma (abstract) and disclose the substrate is cleaned and plasma surface treated to altering the surface wettability before the coating and subsequent plasma process (paragraphs 0028-0032). The plasma surface treatment process reads on the limitation of a second low energy plasma according to a second set of exposure parameters, as any temperature plasma reads on the low temperature plasma and all plasma process has a set of exposure parameters (see for example paragraphs 0043-0048). Sharma teaches plasma treatment is performed in a plasma reaction chamber (abstract), thus, the plasma surface treatment is performed in a plasma reaction chamber (exposing the substrate in a plasma chamber to a second low-energy plasma according to a second set of exposure parameters). Sharma and Kondo are analogues because they both teach to depositing metal film onto substrate using plasma (Sherma’s abstract; paragraphs 0016 of Kondo). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clean and plasma treat the surface of the substrate before the ink composition application as suggested by Sharma in the method of forming a thin patterned metal film on a substrate as disclosed by Kondo in view of Kishmoto, Hori, Zhang, Kim, Takeuchi and Antonelli because Sharma teaches such steps clean, eliminates impurities and change the wettability of the surface of the substrate (paragraphs 0027-0028, 0032). 

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable by Kondo (US20100178432) in view of Kishimoto (US20100282168), Mori(US 20130183534), Hori (WO2013129118A1 using copending US Application Publication US20150056381 as English translation), Zhang (US6479595), Kim (US20130106942), Takeuchi (US6936310) and Antonelli (US5312529).479595 6479595
Regarding claim 48, Kondo teaches a method of forming a pattern film on a substrate using low temperature plasma treatment (abstract, paragraph 0016), wherein the pattern film is metal, such as silver Ag, copper Cu and aluminum Al etc, wherein the substrate is polyethylene terephthalate (PET) (see paragraphs 0062-0080 and 0112) (a method for forming a patterned metal film on a substrate). Kondo teaches to form a thin film in the form of a predetermined geometric pattern employing a solution (ink composition) containing an inorganic compound containing a metal ion (metal cations) on a substrate, wherein the solvent is water mixed with ethanol (paragraphs 0016, 0081-0087) (applying an ink composition on a surface of the substrate, wherein the ink composition is a solution that includes at least metal cations, and in water mixed with ethanol; wherein the ink composition is applied at a predefined pattern). Kondo teaches the solvent includes ethanol, water, organic solvent and mixtures thereof (paragraph 0086).  In other words, Kondo teaches that each of water and ethanol may be present in a solvent in a broad range of concentrations (e.g. water is 0 to 100 wt%, ethanol is 0 to 100 wt%, and organic solvent), and that a solvent mixture may be a combination of water and ethanol.  Kondo further teaches the solvent preferably has a water content of at least 50% by weight (paragraph 0086).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.  The broad ranges of concentrations of Kondo include or overlap with the recited ratio of 90:10 wt%.  Furthermore, the preferred embodiment of Kondo (water content of at least 50% by weight) also includes or overlaps the recited ratio.  In addition, there is no evidence of criticality or unexpected results from selecting a solvent with the recited ratio.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the water to ethanol ratio of 90:10wt% for the solvent mixture, since this would amount to merely an obvious selection of a particular ratio within the broad range of ratios shown by Kondo.
Kondo teaches to treat the pattern thin film via near atmospheric pressure plasma treatment to prepare a pattern film, wherein near atmospheric pressure plasma treatment is a low temperature treatment with a thin film formation temperature of 200ºC or less (paragraphs 0016, 0027 and 0060). “Low” temperature (energy) plasma is considered to read on “low energy plasma”, thus, Kondo’s atmospheric pressure plasma treatment reads on the claimed low-energy plasma. (Exposing at least the applied ink composition on the substrate to a low-energy plasma). Kondo teaches the plasma has a radio frequency of 100-150MHz (paragraph 0126), which also reads on the “low-energy plasma” as applicant’s low energy plasma includes a radio frequency plasma.  Kondo teaches the pressure of the atmospheric plasma is near atmospheric pressure of 20 to 110Kpa (paragraphs 0118 and 0120), which is considered as low pressure (wherein the low energy plasma is a low pressure plasma operated according to a first set of exposure parameters. 375Torr lies inside the Kondo’s range of 20 to 110Kpa. Kondo teaches the discharge gas for the plasma is nitrogen or argon (paragraph 0122). Kondo teaches the thickness of the metal layer is 18micrometer or less, which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Kondo does not teach the substrate has any deformation and it would be obvious one of ordinary skill in the art to choose the operating parameters to avoid the deformation of the substrate. 
Since Konda teaches the plasma can be operated by at below the atmospheric pressure of 20 to 110Kpa (paragraphs 0118 and 0120), it would be obvious that such plasma treatment would have to be performed under a vacuum chamber to maintain such below atmospheric pressure (substrate is placed in a vacuum chamber). 
Nevertheless, Kishimoto teaches a method of plasma processing onto a surface of a plate like object by utilizing a vacuum chamber (paragraph 0001). Kishimoto teaches the plasma process of the substrate is being conducted in a vacuum chamber to maintain the plasma processing pressure of lower than the atmospheric pressure (paragraph 0025) (substrate is placed in a vacuum chamber).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct the plasma treatment process in the vacuum chamber when the treatment pressure is lower than atmospheric pressure (Kondo teaches the plasma treatment pressure includes below atmospheric pressure) as suggested by Kishimoto in the method of forming a patterned metal film on a substrate as disclosed by Kondo because Kishimoto teaches the vacuum chamber can maintain the plasma processing pressure at lower than the atmospheric pressure (paragraph 0025).  
Kondo in view of Kishimoto does not explicitly teach the substrate is silicone. However, Mori teaches a method of forming a metallic pattern and curing with plasma (abstract, paragraphs 0006, 0194), and disclose silicone and PET are functionally equivalent substrate (paragraph 0194). Therefore, it would have been obvious to one of ordinary skill in the art to substitute silicone for PET as substrate in the method as disclosed by Kondo in view of Kishimoto.
Kondo in view of Kishimoto and Mori does not explicitly teaches the concentration of the metal cation or the metal cation source is HAuCl4. However, Hori teaches a method of forming a patterned conductive metal film on a substrate (abstract, 0063, 0065). Kondo and Hori are analogues because they both teaches to form a patterned conductive film by applying a metal salt solution and plasma treating the solution to form a conductive film (abstract paragraph 0016 or Kondo; paragraphs 0060-0065 of Hori). Hori teaches the metallic salt, such as copper nitrate (one of Kondo’s metallic cation source, see paragraph 0085) and chloroauric acid tetrahydrate (HAuCl4) are functionally equivalent metallic salt as the metallic cation source in the ink composition for forming the conductive film (paragraph 0060). Therefore, it would have been obvious to one of ordinary skill in the art to substitute chloroauric acid tetrahydrate (HAuCl4) for copper nitrate as the metallic cation source in the ink composition in method of forming a patterned metal film as disclosed by Kondo in view of Kishimoto. Hori teaches the metallic compounds, such as metal salts (metal cation, HAuCl4) (paragraph 0060) are in the range of 5 percent by mass to 80 percent by mass (paragraph 0061) (includes 10 wt%) in the precursor containing film (ink composition formed on the surface of the substrate) to form a resulting conductive film which is low in specific resistance (paragraph 0061). In other words, the claimed range of 10wt% of metal salt (HAuCl4) lies inside ranges disclosed by the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Furthermore, there is no evidence of criticality or unexpected result from using the claimed 10wt% of the metallic salt. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to includes the HAuCl4 in the amount of 5 to 80 percent by mass (includes 10 wt% as claimed) as suggested by Hori in the method of forming a patterned metal film on a substrate as disclosed by Kondo in view of Kishimoto because Hori teaches such concentration of metallic compounds in the ink composition provides resulting conductive film with low specific resistance (paragraph 0061). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use HAuCl4 in the concentration of 10wt% in the ink composition, since this would amount to merely an obvious selection of a particular concentration within the broad range of concentration shown by Hori.
Kondo in view of Kishimoto, Mori and Hori does not explicitly teach the substrate is pretreated by oxygen plasma. However, Zhang teaches a method of treating the hydrophobic polymer with plasma to create a hydrophilic surface for better dyeability (coating), wherein the plasma gas is oxygen (abstract, column 3 lines 25-60). Zhang teaches the pressure is 50Torr or above (abstract, column 3 lines 25-60), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Zhang teaches the treatment is performed in a vacuum chamber (figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pretreat the PET substrate with oxygen plasma before the coating as suggested by Zhang, in the method of Kondo in view of Kishimoto and Hori because Zhang teaches such pretreatment render the surface hydrophilic, which improves dyeability (coating capability) (abstract, column 3 lines 25-60)
Kondo in view of Kishimoto, Mori, Hori and Zhang does not explicitly teach to apply a mask to the substrate before the pretreatment. However, Kim teaches a method of forming patterns on a substrate using inkjet printing (paragraph 0009). Kim and Kondo are analogous because they both teaches to form conductive circuit wiring pattern on a substrate using liquid ink by inkjet printing (paragraphs 0007 and 0009 of Kim; paragraphs 0002, 0087, 0095 by Kondo). Kim teaches mask is used to form the opening defining a portion where the conductive patterns are to be formed before the surface modification (plasma pretreatment is surface modification) and use the same mask for the ink application, which prevents the ink from spreading in a direction of width during inkjet printing of the ink (paragraphs 0009, 0050) (applying a mask having a void area on the pre-treated surface of the substrate, and applying the ink composition in the void area of the mask, wherein the void area is patterned according to the predefined pattern). Kim further teaches the mask is made of photoresist, which is conventionally a polymer material (polymer mask) (paragraph 0044). In regards to the dimension of the void area, it would have been obvious to one of ordinary skill in the art to choose the desired void area in according to the desired patterned metal film shape. It is well settled that the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a mask having void area on the surface of the substrate before the pretreatment and during the application of the ink to apply the ink composition by inkjet printing in the void area of the mask, wherein the void area is patterned according to the predefined pattern as suggested by Kim in the method of forming a patterned metal film on a substrate as disclosed by Kondo in view of Byun and Weber because Kim teaches such mask can prevents spreading of the ink in the width direction, thus occurrences of an electric short circuit between the neighboring conductive patterns can be reduced; and because the thickness of the conductive patterns are defined by a thickness of the mask, the conductive patterns of desired thicknesses maybe easily formed (paragraph 0050). 
Kondo in view of Kishimoto, Mori, Hori, Zhang and Kim does not explicitly teaches the RF frequency of both plasma treatment, 13 Mhz. However, Takeuchi teaches a plasma processing method (abstract). Takeuchi teaches the since a high processing rate can be obtained in consideration of suppression on damage to a substrate due to collision of charged particles, prevention of unnecessary discharge, and scale of equipment, it is preferable that a frequency f(Hz) of high frequency power supplied to the electrode is 10 MHz or more, and 500 MHz or less, and a pressure P of the plasma processing gas is 100 Torr or more, and 500 Torr or less (column 5 lines 25-40), wherein the frequency overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use frequency range as disclosed by Takeuchi in the method of Kondo in view of Kishimoto, Hori, Zhang and Kim because Takeuchi teaches such frequency range along with the pressure range (overlaps with Kondo) can ensure high processing rate in consideration of suppression on damage to a substrate due to collision of charged particles, prevention of unnecessary discharge, and scale of equipment. 
Kondo in view of Kishimoto, Mori, Hori, Zhang, Kim and Takeuchi does not explicitly teaches the power and the gas flow rate of the plasma treatments. However, Antonelli teaches a method of treating a surface with low temperature plasma. Kondo and Antonelli are analogues because they both teach low temperature plasma (abstract of Antonelli; paragraphs 0026 of Kondo). Antonelli teaches the power level to initiate the plasma varies depending on flow rate during low temperature plasma process (column 5 lines 25-46, column 6 lines 1-20). Kondo further teaches the power level applied to the electrode (to initiate the plasma) governs the uniformity and density of plasma, as well as the film forming rate and film quality (paragraphs 0161- 0162). Therefore, it would have been within the skill of the ordinary artisan before the effective filing date of the claimed invention to adjust and optimize both the flow rate of the gas and power level in the plasma process during the formation of the patterned metal film to yield the desired uniformity and density of plasma, as well as the film forming rate and film quality. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable by Kondo (US20100178432) in view of Hori (WO2013129118A1 using copending US Application Publication US20150056381 as English translation), Weber (US5997622) , Zhang (US6479595), Selwyn (US 20080107822) and Antonelli (US5312529).479595 6479595Regarding claim 49, Kondo teaches a method of forming a pattern film on a substrate using low temperature plasma treatment (abstract, paragraph 0016), wherein the pattern film is metal, such as silver Ag, copper Cu and aluminum Al etc, wherein the substrate is polyethylene terephthalate (PET) (see paragraphs 0062-0080 and 0112) (a method for forming a patterned metal film on a substrate). Kondo teaches to form a thin film in the form of a predetermined geometric pattern employing a solution (ink composition) containing an inorganic compound containing a metal ion (metal cations) of silver nitrate (AgNO3) on a substrate, wherein the solvent is mixture of water and organic solvents including isopropanol (paragraphs 0016, 0081-0087) (applying an ink composition on a surface of the substrate, wherein the ink composition is a solution that includes at least metal cations of AgNO3, and in water mixed with organic solvents; wherein the ink composition is applied at a predefined pattern). Kondo teaches to treat the pattern thin film via atmospheric pressure plasma treatment to prepare a pattern film, wherein atmospheric pressure plasma treatment is a low temperature treatment with a thin film formation temperature of 200ºC or less (paragraphs 0016, 0027 and 0060). “Low” temperature (energy) plasma is considered to read on “low energy plasma”, thus, Kondo’s atmospheric pressure plasma treatment reads on the claimed low-energy plasma. (Exposing at least the applied ink composition on the substrate to a low-energy plasma). Kondo teaches the plasma has a radio frequency (paragraph 0126), which also reads on the “low-energy plasma” as applicant’s low energy plasma includes a radio frequency plasma.  Kondo teaches the thickness of the metal layer is 18micrometer or less, which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Kondo teaches the plasma treatment is preformed in a chamber (see figure 4).
Kondo further teaches the ink composition includes silver nitrate (AgNO3) as the source of the metal cations (paragraph 0085) and the solvent includes water in the solvent mixture (paragraph 0086). Therefore, Kondo does not explicitly teach the concentration of the silver nitrate (metal cation). However, Hori teaches a method of forming a patterned conductive metal film on a substrate (abstract, 0063, 0065). Kondo and Hori are analogues because they both teach to form a patterned conductive film by applying a metal salt solution and plasma treating the solution to form a conductive film (abstract paragraph 0016 or Kondo; paragraphs 0060-0065 of Hori). Hori teaches the content of the metallic compounds, such as metal salts (metal cation), in the precursor containing film (ink composition formed on the surface of the substrate) controls the specific resistance of the resulting conductive film (paragraph 0061). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (see MPEP 2144.05 II A).  Furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (see MPEP 2144.05 I).  There is no evidence that adjusting a silver nitrate concentration to 3 wt% as recited produces critical or unexpected results.  Therefore, it would have been within the skill of the ordinary artisan to adjust the concentration of the metallic salt, silver nitrate, to 3 wt% in the ink composition in the process of forming a patterned metal film as disclosed by Kondo in view of Byun and Weber to yield a desired specific resistance in the resulting conductive film.
Kondo further teaches the solvent includes organic solvent, 2-propanol (isopropanol), water and mixtures thereof (paragraph 0086).  In other words, Kondo teaches that each of water, 2-propanol (isopropanol) and an organic solvent may be present in a solvent in a broad range of concentrations (e.g. water is 0 to 100 wt%, 2-propanol is 0 to 100wt%, organic solvent is 0 to 100 wt%), and that a solvent mixture may be a combination of water, 2-propanol and an organic solvent.  Kondo further teaches the solvent preferably has a water content of at least 50% by weight (paragraph 0086).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.  The broad ranges of concentrations of Kondo include or overlap with the recited ratio of 80:15:5 wt% of water to 2-propanol to organic solvent.  Furthermore, the preferred embodiment of Kondo (water content of at least 50% by weight) also includes or overlaps the recited ratio.  In addition, there is no evidence of criticality or unexpected results from selecting a solvent with the recited ratio.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the water to 2-propanol to organic solvent in ratio of 80:15:5wt% for the solvent mixture, since this would amount to merely an obvious selection of a particular ratio within the broad range of ratios shown by Kondo.
Kondo in view of Hori does not explicitly teaches the addition of organic solvent is DMSO. However, Weber teaches carrier of the inkjet ink composition is water with a so-solvent of alcohol, such as isopropyl alcohol (column 9 lines 34-43). Weber teaches when the carrier is water, a humectant is added to prevent the ink from drying out or crusting in the orifices of the printhead, wherein the humectant is dimethyl sulfoxide (DMSO) (column 9 lines 49-64). Therefore, it would have been within the skill of the ordinary artisan to adjust the amount of DMSO in the method of forming a patterned metal film to yield the desired level of prevention towards drying out or crusting in the orifices of the printhead. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an amount of DMSO in the solvent of the ink composition for inkjet printing as suggested by Weber in the method of forming a conductive film as disclosed by Kondo in view Hori because Weber teaches including DMSO in the inkjet ink comprising water as carrier/solvent prevent the ink from drying out or crusting in the orifices of the printhead, wherein the humectant is dimethyl sulfoxide (DMSO) (column 9 lines 49-64).
Kondo in view of Hori and Weber does not explicitly teach the substrate is pretreated by oxygen plasma. However, Zhang teaches a method of treating the hydrophobic polymer with plasma to create a hydrophilic surface for better dyeability (coating), wherein the plasma gas is oxygen (abstract, column 3 lines 25-60). Zhang teaches the pressure is 50Torr or above, which includes the atmospheric pressure (abstract, column 3 lines 25-60), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Zhang teaches the plasma is applied in the chamber where the jet of oxygen is applied into the chamber to form the plasma gas (figure 1), thus the plasma can be considered as atmospheric plasma jet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pretreat the PET substrate with oxygen plasma before the coating as suggested by Zhang, in the method of Kondo in view of Weber and Hori because Zhang teaches such pretreatment render the surface hydrophilic, which improves dyeability (coating capability) (abstract, column 3 lines 25-60)
Kondo in view of Hori, Weber and Zhang does not explicitly teaches the RF frequency of both plasma treatment. However, Selwyn teaches a atmospheric plasma processing method (abstract) and disclose the rf frequency between 40 kHz and 100 MHz is suitable for the atmospheric plasma process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use frequency range as disclosed by Selwyn in the method of Kondo in view of Hori, Weber and Zhang because Selwyn teaches such frequency range is suitable for atmospheric plasma process. 
Kondo in view of Hori, Weber, Zhang and Selwyn does not explicitly teaches the power and the gas flow rate of the plasma treatments. However, Antonelli teaches a method of treating a surface with low temperature plasma. Kondo and Antonelli are analogues because they both teach low temperature plasma (abstract of Antonelli; paragraphs 0026 of Kondo). Antonelli teaches the power level to initiate the plasma varies depending on flow rate during low temperature plasma process (column 5 lines 25-46, column 6 lines 1-20). Kondo further teaches the power level applied to the electrode (to initiate the plasma) governs the uniformity and density of plasma, as well as the film forming rate and film quality (paragraphs 0161- 0162). Therefore, it would have been within the skill of the ordinary artisan before the effective filing date of the claimed invention to adjust and optimize both the flow rate of the gas and power level in the plasma process during the formation of the patterned metal film as disclosed by Kondo in view of Hori, Weber, Zhang and Selwyn to yield the desired uniformity and density of plasma, as well as the film forming rate and film quality. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ida (US20160167130, pargraph 0116)
Mintz (US5223457)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGA LEUNG V LAW/           Examiner, Art Unit 1717